Case 1:19-cv-00473-DG-RER Document 48 Filed 09/29/20 Page 1 of 8 PageID #: 645




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
BOB MCNEIL, individually and on
behalf of all others similarly situated,

                      Plaintiff,
                                                    MEMORANDUM AND ORDER
       -against-                                    Case No. 19-cv-00473-FB-RER

CAPITAL ONE BANK, N.A.,

                       Defendant.
------------------------------------------------x

Appearances:
 For the Plaintiff:                                 For the Defendant:
 Jeffrey D. Kaliel                                  Jessica Kaufman
 Kaliel PLLC                                        Morrison & Foerster LLP
 1875 Connecticut Ave., NW                          250 West 55th Street
 Washington, DC 20009                               New York, New York 10019

BLOCK, Senior District Judge:

       Plaintiff Bob McNeil (“McNeil”) brings claims against Capital One Bank,

N.A. (“Capital One”) for breach of contract, breach of the covenant of good faith

and fair dealing, unjust enrichment, and violation of New York General Business

Law—each claim relating to fees Capital One assessed for “overdraft” and/or “non-

sufficient funds” transactions. Capital One now moves under Federal Rule of Civil

Procedure 12(b)(6) for dismissal of all of Plaintiffs claims. For the following

reasons, the Court dismisses Plaintiff’s claim for unjust enrichment but denies

Capital One’s motion in all other respects.


                                                1
Case 1:19-cv-00473-DG-RER Document 48 Filed 09/29/20 Page 2 of 8 PageID #: 646




                                           I.

      To survive a motion to dismiss, a complaint must allege “enough facts to state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 547 (2007). The pleading must offer more than “bare assertions,” “conclusory”

allegations, and a “formulaic recitation of the elements of a cause of action.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “In deciding a Rule 12(b)(6) motion to

dismiss . . . the Court's role is not to resolve ambiguities in the language of the

contract.” DKR Capital, Inc. v. AIG Int'l W. Broadway Fund, Ltd., 2003 WL

22283836, at *4 (S.D.N.Y. Oct. 2, 2003) (citing Lipsky v. Commonwealth United

Corp., 551 F.2d 887, 897 (2d Cir.1976)).

                                          II.

1.    Preemption.

      First, Capital One argues that each of Plaintiff’s claims “must be dismissed

for [the] independent reason” that the National Bank Act, 12 U.S.C. § 1 et seq. and

OCC regulations, 12 C.F.R. 7.4002, 7.4007, “preempt any state law or cause of

action that prevent[] or significantly interfere[] with the national bank’s exercise of

its powers.” Def.’s Mem. at 24 (citing Gutierrez v. Wells Fargo Bank, NA, 704 F.3d

712, 722 (9th Cir. 2012)).

      Capital One misreads the Complaint and the applicable law. To start, Plaintiff

does not challenge Capital One’s right to charge an overdraft or non-sufficient funds

                                           2
Case 1:19-cv-00473-DG-RER Document 48 Filed 09/29/20 Page 3 of 8 PageID #: 647




(“NSF”) fees, nor seek to “significantly interfere” with the bank’s “exercise of its

powers.” Rather, Plaintiff alleges Capital One abused its power to assess NSF fees

in breach of the Deposit Agreement, EFT Agreement, and Schedule of Fees

(together, the “Account Agreements”) and in violation of New York common law.

      Additionally, federal courts “recognize[] that a bank has the right to charge

overdraft fees, but that it is not authorized to ignore general contract or tort law.” In

re HSBC BANK, USA, N.A., Debit Card Overdraft Fee Litig., 1 F. Supp. 3d 34, 46

(E.D.N.Y.) (internal quotation omitted) (emphasis added). As such, federal courts

“have declined to hold that state claims, based on both statutory and common law,

are preempted by the NBA or OCC regulations.” Id.

      Accordingly, Capital One is not entitled to dismissal on preemption grounds.

2.    Breach of Contract & Covenant of Good Faith-Fair Dealing.

      Capital One next argues that Plaintiff’s claims for breach of contract and the

covenant of good faith and fair dealing are dismissible as (1) Capital One charged

fees in accordance with the Account Agreements and thus did not breach any

contractual terms; (2) Plaintiff did not, himself, comply with the Account

Agreements; and (3) Plaintiff may not claim breach of an implied covenant when

the predicate conduct is the same as for Plaintiff’s breach of contract claim. The

Court disagrees with each assertion.




                                           3
Case 1:19-cv-00473-DG-RER Document 48 Filed 09/29/20 Page 4 of 8 PageID #: 648




      At bottom, Plaintiff’s Complaint presents an issue of contractual

interpretation—namely, whether the Account Agreements authorize Capital One to

assess multiple “overdraft” and/or “non-sufficient funds” fees on transactions that

the bank re-processes one or more times after issuing a return for insufficient funds.1

According to Capital One, the Account Agreements permit it to “charge a fee for

each item returned in accordance with [its fee schedule],” and each request for

payment constitutes a discrete “item” subject to such fees—even where a request is

simply being re-processed. Def.’s Mem. at 17. Plaintiff, for his part, contends that

“common sense and . . . industry usage of the term ‘item’” dictate that an “‘item’

cannot become a new ‘item’ when Capital One returns and reprocesses it one or

more times.” Pl.’s Mem. at 5–6; id. at 11 (“The [Account Agreements] say[] an NSF

Fee can be charged on each ‘item,’ not ‘each time an item is processed.’”).

      Here, “[b]oth parties have offered reasonable interpretations” of the Account

Agreements, Information Superhighway, Inc. v. Talk Am., Inc., 274 F.Supp.2d 466,

471 (S.D.N.Y.2003), and a “claim predicated on a materially ambiguous contract

term is not dismissible on the pleadings.” Eternity Glob. Master Fund Ltd. v. Morgan

Guard. Trust. Co. of N.Y., 375 F.3d 168, 178 (2d Cir. 2004).




      1
        In this case, Capital One charged $70 in NSF fees on Plaintiff’s single
attempted $43 payment to PayPal. Compl. ¶ 29.
                                          4
Case 1:19-cv-00473-DG-RER Document 48 Filed 09/29/20 Page 5 of 8 PageID #: 649




      Also unavailing is Capital One’s contention that Plaintiff’s claims should be

dismissed as Plaintiff “does not allege that [he] complied with contractual and

[Electronic Funds Transfer Act] error notification provisions.” Def.’s Mem. at 20.2

In particular, the “notification provisions” Capital One cites only contemplate notice

where a third party caused an unauthorized loss, but Plaintiff’s claim is that Capital

One—not third parties—caused the unauthorized loss by improperly charging

multiple NSF Fees for re-processed transactions. See EFT Agreement at 5 (“Notify

us immediately if you believe your ATM/Debit Card has been lost or stolen, or if

you believe that an electronic fund transfer has been made without your

permission.”).

      Nor has Capital One shown that Plaintiff’s “implied covenant claim” should

be dismissed as “duplicative of his breach of contract claim.” Def.’s Mem. at 23.

At this early stage of a proceeding, plaintiffs are “entitled to plead alternative and

inconsistent causes of action and to seek alternative forms of relief.” Gold v. 29-15

Queens Plaza Realty, LLC, 841 N.Y.S.2d 668, 669 (2d Dept. 2007).




      2
        Specifically, Capital One posits that “[b]ecause Plaintiff does not allege that
he notified Capital One of the allegedly unauthorized resubmitted PayPal
transactions and the associated fees, he fails to sufficiently plead his own
performance or damages, both of which are required to state a claim.” Def.’s Mem.
at 20.
                                          5
Case 1:19-cv-00473-DG-RER Document 48 Filed 09/29/20 Page 6 of 8 PageID #: 650




3.    New York General Business Law § 349.

      Next, Capital One submits that Plaintiff’s claim under New York’s General

Business Law § 349 should be dismissed as it “merely restates Plaintiff’s breach of

contract claim,” and because Plaintiff fails to allege an injury caused “as a result of

any alleged misrepresentation by Capital One.” Def.’s Mem. at 30.3.

      First, Capital One does not cite a single case holding that plaintiffs must plead

separate damages and causation predicates for GBL § 349 and breach of contract

claims. Indeed, New York courts “do not establish such a requirement.” Nick’s

Garage, Inc. v. Progressive Cas. Ins. Co., 875 F.3d 107, 125 (2d Cir. 2017).

Moreover, Plaintiff’s claim is that “Capital One engaged in deceptive business acts

and practices under the GBL by defining the key term ‘item’ in an unexpected and

misleading way.” Pl.’s Mem. at 17, Compl. ¶ 105. That allegation is separate from

the breach of contract claim, and (as noted already) Plaintiff may plead alternative

causes of action. Gold, 841 N.Y.S.2d at 669. To the extent Capital One disputes

whether the Account Agreements are actually misleading, that “question [is] better

suited for the fact-finder in this case.” Segovia v. Vitamin Shoppe, Inc., 2017 WL

6398747, at *4 (S.D.N.Y. Dec. 12, 2017).



      3
         “To state a claim under Section 349 [of the General Business Law], a
plaintiff must allege: (1) the act or practice was consumer-oriented; (2) the act or
practice was misleading in a material respect; and (3) the plaintiff was injured as a
result.” Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir.2009).
                                          6
Case 1:19-cv-00473-DG-RER Document 48 Filed 09/29/20 Page 7 of 8 PageID #: 651




       Also, contrary to Capital One’s assertion, Plaintiff need not “allege[] that he

ever read the Account Agreements to satisfy causation.” Def.’s Mem. at 31. Under

New York law, “[t]he Court of Appeals has been clear that a plaintiff need not show

that s/he relied on the misrepresentations in order to have a claim under GBL § 349.”

Dupler v. Costco Wholesale Corp., 249 F.R.D. 29, 43 (E.D.N.Y. 2008); see also

Costoso v. Bank of Am., N.A., 74 F. Supp. 3d 558, 575 (E.D.N.Y. 2015) (“[T]o state

a claim under Section 349, plaintiffs need not allege they relied on defendants’

misrepresentations.”).

       Accordingly, Capital One is not entitled to dismissal of Plaintiff’s claim under

GBL § 349.

4.     Unjust Enrichment.

       Finally, Capital One urges that Plaintiff’s unjust enrichment claim must be

dismissed as “the relationship between Plaintiff and Capital One is governed by a

contract.” Def.’s Mem. at 29.

       The Court agrees: “While plaintiffs are generally free to plead alternative and

contradictory theories of recovery pursuant to Federal Rules of Civil Procedure

8(d)(2) and (3), [Plaintiff’s] failure to allege that the contracts at issue are invalid or

unenforceable precludes it . . . from seeking quasi-contractual recovery for events

arising out of the same subject matter.” Air Atlanta Aero Eng'g Ltd. v. SP Aircraft

Owner I, LLC, 637 F. Supp. 2d 185, 196 (S.D.N.Y. 2009); see also Spread

                                            7
Case 1:19-cv-00473-DG-RER Document 48 Filed 09/29/20 Page 8 of 8 PageID #: 652




Enterprises, Inc. v. First Data Merch. Servs. Corp., 2012 WL 3679319, at *6

(E.D.N.Y. Aug. 22, 2012) (“[B]ecause there exists a valid binding contract

governing the issues in question the Plaintiff’s claim for unjust enrichment is

dismissed as duplicative.”).

      Given that Plaintiff does not allege the Account Agreements are invalid or

unenforceable, his unjust enrichment claim fails as a matter of law.

                                           III.

      For the foregoing reasons, Defendants’ motion is denied except as to

Plaintiff’s claim for unjust enrichment.

      SO ORDERED.



                                                  _/S/ Frederic Block___________
                                                  FREDERIC BLOCK
                                                  Senior United States District Judge
Brooklyn, New York
September 29, 2020




                                            8
